Citation Nr: 1700598	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-08 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus. 

2. Entitlement to an evaluation greater than 10 percent for diabetic retinopathy prior to November 8, 2009. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1965 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) from November 2009 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Regarding the increased rating claim, the Veteran filed a claim for entitlement to an increased disability rating (higher than 10 percent) for diabetic retinopathy in August 2009. Instead, a November 2009 rating decision assigned the Veteran a reduced noncompensable disability rating, effective November 9, 2009. The Veteran timely appealed this decision in July 2010. See 38 C.F.R. § 20.201 (2016); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002). In an April 2016 decision, the Board determined that the reduction was proper, and further denied the Veteran entitlement to an increased rating for the period after November 9, 2009. However, a September 2016 Supplemental Statement of the Case (SSOC) addressed the issue of entitlement to an evaluation greater than 10 percent for diabetic retinopathy for the period prior to November 8, 2009, and a later October 2016 statement from the Veteran's representative identified this as an issue on appeal. Accordingly, the Veteran has reason to believe that this issue is on appeal, such that the Board will address the matter at this time. See 38 C.F.R. § 20.202 (2016); see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has implicitly or explicitly treated it as on appeal and the appellant might have reason to believe it was on appeal).  

Further in April 2016, the Board remanded the Veteran's claim for entitlement to service connection for cataracts. Upon additional development, the Veteran was awarded service connection for cataracts in a September 2016 rating decision. As this constitutes a complete grant of the Veteran's service connection claim, this matter is not before the Board at this time.  

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities has been raised by the record, particularly by a Social Security Administration (SSA) determination that awarded the Veteran disability benefits based upon a primary diagnosis of posttraumatic stress disorder (PTSD), for which the Veteran is currently service-connected. However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to November 8, 2009, the Veteran's diabetic retinopathy was manifested by corrected distance central visual acuity that was, at its worst, 20/80 in the right eye and 20/20-1 in the left eye.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for diabetic retinopathy for the period prior to November 8, 2009, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.79, Diagnostic Code 6066 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran. In an October 2009 letter, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. This letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's VA and Social Security Administration (SSA) treatment records, and no additional records have been identified that are not yet associated with the claims file. The Board further notes that the Veteran did not undergo relevant VA examination during the rating period on appeal, such that the adequacy of an examination is not at issue. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, in January 2013, the Veteran was afforded a videoconference hearing before the undersigned VLJ during which the Veteran presented oral arguments in support of his increased rating claim. Per the provisions of 38 C.F.R. § 3.103(c)(2) (2016), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the VLJ clearly identified the issue on appeal and the hearing focused on the elements necessary to substantiate the claim. The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim. Further, the VLJ solicited information as to any potentially outstanding evidence, and the Veteran has not suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. 

Legal Criteria and Analysis

The Veteran is currently seeking entitlement to an evaluation greater than 10 percent for diabetic retinopathy for the period prior to November 8, 2009.  

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's diabetic retinopathy was originally rated under Diagnostic Code 6079. However, the regulations concerning eye disabilities based on impairment of central visual acuity were amended effective December 10, 2008. The accompanying changes to the diagnostic codes apply to claims filed on or after that date, which will instead be rated under Diagnostic Codes 6061 to 6066. See 73 Fed. Reg. 66543-54 (Nov. 10, 2008). In this case, the Veteran's claim was received in July 2009. As such, the earlier rating criteria do not apply to this case, and the Veteran will be rated according to the new regulations concerning impairment of central visual acuity. 38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2016). 

To that end, the evidence of record does not indicate that the Veteran experienced the anatomical loss of both eyes, no more than light perception in both eyes, the anatomical loss of one eye, or no more than light perception in one eye at any time during the rating period on appeal. As such, the provisions of Diagnostic Codes 6061 through 6064 are not applicable to the Veteran's claim. 38 C.F.R. § 4.79, Diagnostic Codes 6061-6064 (2016). Diagnostic Code 6065 in similarly inapplicable, as there is no evidence that the Veteran experienced visual acuity with vision in one eye at 5/200 during the rating period on appeal. 38 C.F.R. § 4.79, Diagnostic Code 6065 (2016). Accordingly, the Veteran is most properly rated under Diagnostic code 6066 at this time.

In making this distinction, the Board notes that the amended rating criteria per Diagnostic Code 6066 are the same as the prior rating criteria under Diagnostic Code 6079. Compare 38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008) (in effect prior to December 10, 2008) with 38 C.F.R. § 4.79, Diagnostic Code 6066 (2016). 
As such, the Veteran is not prejudiced by the change in diagnostic code used to rate his diabetic retinopathy. See Butts v. Brown, 5 Vet. App. 532 (1993) (stating that the Board may choose the diagnostic code to apply provided the choice is supported by reasons and bases, as well as the evidence).

Thus at this time, the Veteran may be only be awarded a 20 percent disability rating from May 18, 2005 to November 8, 2009, if there is evidence of corrected visual acuity as follows: (1) 20/70 in one eye and 20/50 in the other eye; (2) 20/100 in one eye and 20/50 in the other eye; (3) 20/200 in one eye and 20/40 in the other eye; or (4) 15/200 in one eye and 20/40 in the other eye. Diagnostic Code 6066 also provides for higher levels of impairment of central visual acuity, up to a maximum 90 percent rating when vision is 10/200 in both eyes. 38 C.F.R. § 4.79, Diagnostic Code 6066 (2016).

Accordingly, the Board will analyze the evidence of record against the rating criteria set forth above. The Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

A VA treatment record dated May 18, 2005, reports the Veteran's visual acuity as 20/50+2 in the right eye and 20/30-1 in the left eye. 

A VA treatment record dated May 25, 2005, reports the Veteran's visual acuity as 20/50+2 in the right eye and 20/30-2 in the left eye. 

A VA treatment record dated July 26, 2005, reports the Veteran's visual acuity as 20/50-1 in the right eye and 20/30+1 in the left eye. 

A VA treatment record dated September 13, 2005, reports the Veteran's visual acuity as 20/50+2 in the right eye and 20/30+1 in the left eye. 

A VA treatment record dated October 19, 2005, reports the Veteran's visual acuity as 20/40 in the right eye and 20/30 in the left eye. 

A VA treatment record dated March 28, 2006, reports the Veteran's visual acuity as 20/40-2 in the right eye and 20/30-2 in the left eye. 

A VA treatment record dated May 19, 2006, reports the Veteran's visual acuity as 20/40 in the right eye and 20/40 in the left eye. 

A VA treatment record dated November 30, 2006, reports the Veteran's visual acuity as 20/40-1 in the right eye and 20/70-2 in the left eye. 

A VA treatment record dated January 2, 2007, reports the Veteran's visual acuity as 20/40-1 in the right eye and 20/70-2 in the left eye. 

A VA treatment record dated March 15, 2007, reports the Veteran's visual acuity as 20/40 in the right eye and 20/30 in the left eye. 

A VA treatment record dated April 2, 2007, reports the Veteran's visual acuity as 20/60 in the right eye and 20/40 in the left eye. 

A VA treatment record dated April 20, 2007, reports the Veteran's visual acuity as 20/30+2 in the right eye and 20/20 in the left eye. 

A VA treatment record dated November 29, 2007, reports the Veteran's visual acuity as 20/80 in the right eye and 20/20-1 in the left eye. 

A VA treatment record dated August 8, 2008, reports the Veteran's visual acuity as 20/40- in the right eye and 20/20 in the left eye. 

A VA treatment record dated January 30, 2009, reports the Veteran's visual acuity as 20/25- in the right eye and 20/30+2 in the left eye. 

A VA treatment record dated March 26, 2009, reports the Veteran's visual acuity as 20/25-2 in the right eye and 20/20 in the left eye. 

A VA treatment record dated October 1, 2009, reports the Veteran's visual acuity as 20/30-2 in the right eye and 20/30 in the left eye. 

A VA treatment record dated November 5, 2009, reports the Veteran's visual acuity as 20/30-2 in the right eye and 20/25 in the left eye. 

Thus, the evidence of record throughout the rating period on appeal shows that the Veteran's visual acuity was no worse than 20/80 in the right eye and 20/20-1 in the left eye, in November 2007. Accordingly, the Board finds that a schedular rating in excess of 10 percent for diabetic retinopathy for the period of May 18, 2005 to November 8, 2009 is not warranted. 

The Board acknowledges that the evidence of record also indicates the Veteran's diagnosis of glaucoma and history of cataract removal during the rating period on appeal. However, as set forth in greater detail below, the Veteran's claim for entitlement to service connection for glaucoma necessitates a remand for additional development, such that the Veteran is not yet service-connected for this disability. Further, the Veteran's claim for entitlement to service connection for cataracts was granted effective July 29, 2010, after the current rating period on appeal. As such, the effects of these disabilities are not for consideration in rating the Veteran's diabetic retinopathy. See 38 C.F.R. § 4.79, Diagnostic Codes 6012, 6013, 6027, and 6036 (2016).

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his increased rating claim. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are considered inadequate. Id. at 115. In such a case, the Board must consider whether there is evidence of other such factors as marked interference with employment or frequent periods of hospitalization. Id. at 115-16. If such evidence is present, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2016). Otherwise, the schedular evaluation is considered adequate and referral is not required. Thun, 22 Vet. App. at 118-19.

Here, the schedular criteria pertaining to impairment of central visual acuity provide for ratings in excess of that assigned for greater loss of visual acuity. However, evidence of such greater loss is not shown by the extensive evidence of record. As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations. As such, the schedular evaluation is adequate, and no referral is required. See 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2016).

Special Monthly Compensation (SMC)

Effective July 10, 2009, the Veteran was granted SMC for (1) loss of use of a creative organ, pursuant to 38 U.S.C.A. § 1114(k); and (2) a 100 percent schedular rating for PTSD with additional service-connected disabilities independently ratable at 60 percent or more, pursuant to 38 U.S.C.A. § 1114(s). Additional circumstances giving rise to SMC, particularly for varying degrees of visual acuity, were not present during the rating period on appeal. Id.; see also Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).


ORDER

For the period prior to November 8, 2009, entitlement to an evaluation greater than 10 percent for diabetic retinopathy is denied. 



REMAND

The Veteran is additionally seeking entitlement to service connection for glaucoma. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of this claim.

Here, the Veteran has offered two theories of entitlement to service connection: 
(1) That his glaucoma began in service, was caused by service, or is otherwise related to service; and (2) that his glaucoma was caused or aggravated by his service-connected diabetes mellitus.

To that end, the Veteran underwent VA eye examination in March 2015. At that time, the VA examiner opined that the Veteran's glaucoma was not caused by or the result of his diabetes. By way of rationale, the examiner noted that current literature shows some studies as diabetes being causative of glaucoma, while others states that it is protective against glaucoma. As such, the examiner asserted that there was not enough definitive information in the literature that states glaucoma is directly caused by diabetes as to find a causal relationship in the Veteran's case. 

In the Board's April 2016 remand, the Board found this opinion to be inadequate for its failure to address the matter of aggravation. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)). As such, this issue was remanded to allow for an adequate addendum opinion to be obtained.

Although such an addendum was procured in June 2016, the Board similarly finds this opinion to be inadequate for the purpose of adjudicating service connection. Rather than address the deficiencies of the March 2015 examination, the June 2016 addendum simply reiterates the earlier opinion. Specifically, when addressing the matter of aggravation, the June 2016 examiner indicates: "This opinion was previously asked and was given at the time of the [March 2015] exam. I have no changes to that opinion at this time." The only rationale offered is a restatement of the March 2015 opinion, whereby the lack of a definitive medical link between diabetes and glaucoma is noted. At no time does the June 2016 examiner address the Veteran's actual medical history or discuss the possibility of a causal link in his case.

Further, the June 2016 examiner challenged the Veteran's recent representation that he had been legally blind for the past 12 years. In doing so, the examiner states that this "is simply not the case, as is clearly seen by his test results [in March 2015]." However, the VA examiner does not account for the additional evidence of record indicating that the Veteran has experienced a long-term and severe loss of vision,  including an October 2001 field of vision test indicative of severe peripheral constriction and a November 2009 VA examination noting profound visual field losses. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an inaccurate or incomplete factual premise is not probative).

As such, the Board finds that the June 2016 addendum opinion is not sufficiently responsive to the Board's April 2016 remand instructions and is not adequate for adjudication purposes. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). Thus a remand is now warranted such that an additional, adequate opinion regarding the etiology of the Veteran's glaucoma may be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request an addendum opinion, from a VA examiner other than the March 2015/June 2016 examiner, assessing the nature and etiology of the Veteran's glaucoma. The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken. All pertinent symptomatology and findings must be reported in detail. Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner must indicate the following:

a. Is it at least as likely as not (50 percent probability or more) that the Veteran's glaucoma began in service, was caused by service, or is otherwise related to service?

b. Is it at least as likely as not (50 percent probability or more) that the Veteran's glaucoma was caused or aggravated by his service-connected diabetes mellitus or the treatment thereof?

In offering an opinion, the VA examiner is instructed to consider and discuss not only pertinent medical literature but also the Veteran's own medical history, including the onset of his symptomatology. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed. 

2. Readjudicate the claim on appeal. If the benefit remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


